Title: From Benjamin Franklin to Samuel Johnson, 25 October 1750
From: Franklin, Benjamin
To: Johnson, Samuel


Rev. Sir,
Philada. Oct. 25, 1750
Enclosed I return your Noetica as you desired, that you may add or alter what you think fit before it goes to the Press, in which I should be glad you would be as speedy as conveniently you can.
Since your Way to us is at present block’d up by the Spreading of the Small Pox among us, which (if you do not incline to inoculate) may be a perpetual Bar to your settling here, as we have it every 4 or 5 years, we must endeavor to make ourselves Amends, by obtaining as much of your Advice as we can at a Distance. The Trustees have put it on me, as I first mov’d the English Education here, to sketch out the idea of the English School; for which I am indeed very unfit, having neither been educated myself (except as a Tradesman) nor ever concern’d in educating others. However, I have done something towards it, which I now enclose to you; and beg you would either amend it, or (which perhaps will be easier to do) give us a Compleat Scheme of your own. I suppose the Boys in this School to be generally between 8 years of Age and 16, and that after they leave it they may have time to learn Merchandizing, Husbandry, or any other Profession (that does not need the learned Languages) by which they are to be supported thro’ Life. If they have Estates already provided for them, they may continue longer, and make a farther Progress in Philosophy, &c. Mr. Francis and Mr. Peters are both well and desire always to be remembered to you. I have thoughts of taking a Ride to Elizabeth Town to see the Gentleman you recommend. I am with great Respect, Sir, Your obliged humble servant
B Franklin
